IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                    : No. 478
                                         :
CRIMINAL PROCEDURAL                      : CRIMINAL PROCEDURAL RULES
                                         : DOCKET
RULES COMMITTEE                          :


                                      ORDER


PER CURIAM:



             AND NOW, this 5th day of August, 2016, Bruce L. Castor, Jr., Esquire,

Dauphin County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term expiring January 1, 2018.